

115 HR 4034 IH: Mid-Mississippi Conservation, Recreation and Development Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4034IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Harper (for himself, Mr. Kelly of Mississippi, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to issue to the Pat Harrison Waterway District a long-term
			 special use permit to develop approximately 8,307 acres of National Forest
			 System land within the Bienville National Forests in Mississippi, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Mid-Mississippi Conservation, Recreation and Development Act of 2017. 2.Long-term special use authorization to the Pat Harrison Waterway District (a)Long-Term special Use AuthorizationThe Secretary of Agriculture shall issue to the Pat Harrison Waterway District, a long-term special use permit to develop approximately 8,307 acres of National Forest System land within the Bienville National Forests of Mississippi identified as Oakohay/Little Oakohay Lake, Smith County, Mississippi on the map entitled Mid-Mississippi Conservation, Recreation and Development and dated April 2, 2014.
 (b)SurveyIf determined by the Secretary of Agriculture to be necessary, the exact acreage and legal description of the National Forest System land shall be determined by a survey approved by the Secretary.
 (c)Use of landAs a condition of the long-term special use permit under subsection (a), the Pat Harrison Waterway District shall use the land covered under subsection (a) only for public purposes consistent with the laws of the State of Mississippi.
			